REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/25/2022.
Claim(s) 3, 11, 19 and 25-29, has/have been cancelled.
Claims(s) 30-34 has/have been added. 
Claims(s) 1-2, 4-10, 12-18, 20-24 and 30-34 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 7/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 7/25/2022, with respect to rejection of claims 1-2, 4-8, 10, 12-18 and 20-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claim(s) 1-2, 4-10, 12-18, 20-24 and 30-34 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner notes provisional application 62/616982 which is claimed as priority for this application does not teach “BPSK symbols” and does not teach “action identifier and an action payload”, as noted in the independent claims.
A close reference, Adrangi et al. WO 2019010307, teaches a wake-up packet with an action id and associated action payload (see FIG. 8).
A close reference, Choi et al. WO 2019027159, teaches receiving a WUR preamble before receiving a WUR packet and before decoding a MAC header of a WUR packet (see p.12, top of page).
A close reference, Chitraker et al. US 20210258877, teaches a WUP Payload following a BPSK Mark (see FIG. 2).
A close reference, Hwang et al. US 20200275373, teaches a WUR PART which follows a BPSK-MARK, where the WUR PART includes WUR PREAMBLE and MAC_HEADER (see FIG. 28).
A close reference, Park et al. US 20200092811 (U.S. Patent Application Publications citation #1 listed on IDS dated 7/25/2022), teaches a wake-up packet where a BPSK symbol precedes a payload of a wake-up packet (see FIG. 6).
A close reference, Marvel, “MUR Legacy Preamble Design” (Non-Patent Literature Documents citation #1 listed on IDS dated 7/25/2022), teaches a WUR packet which includes a 4us OFDM symbol with BPSK modulation prior to WUR Preamble/Payload (see slide 5).
A close reference, Marvel, “MUR preamble SYNC field Design” (Non-Patent Literature Documents citation #2 listed on IDS dated 7/25/2022), teaches a WUR frame format which includes a WUR SYNC and WUR header (see slide 3).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1-2 and 4-9, the cited prior art either alone or in combination fails to teach the combined features of:

the MAC frame comprising a MAC header and a payload, the payload comprising an action identifier and an action payload, the action identifier to identify a structure of the action payload

As per claim(s) 10 and 12-16, the cited prior art either alone or in combination fails to teach the combined features of:

the MAC frame comprising a MAC header and a payload, the payload comprising an action identifier and an action payload, the action identifier to identify a structure of the action payload;

As per claim(s) 17-18 and 20-24, the cited prior art either alone or in combination fails to teach the combined features of:

the MAC frame comprising a MAC header and a payload, the payload comprising an action identifier and an action payload, the action identifier to identify a structure of the action payload

As per claim(s) 30-34, the cited prior art either alone or in combination fails to teach the combined features of:

the MAC frame comprising a MAC header and a payload, the payload comprising an action identifier and an action payload, the action identifier to identify a structure of the action payload.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464